DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive.
In re pages 6-10, the applicant argues that “Wang does not describe or suggest "causing one or more second highlights to be generated in the or each applicable different second digital media file based on the start time and end time of the first highlight" such as in amended independent claim 1, or the language of amended independent claims 8 and 11…..Because Wang and Galant do not describe or suggest amended independent claims 1, 8, and 11, Wang in view of Galant does not render obvious the amended independent claims. Applicant therefore requests the withdrawal of the rejection of the amended independent claims under 35 U.S.C. § 103 based on 
In response, the examiner respectfully disagrees. Wang et al. discloses from paragraph 0069-0074 that “FIG. 6 is a diagram illustrating a synchronization of the first media content and the second media content on the unified timeline according to one of the exemplary embodiment of the disclosure.  When a first media content 610 and a second media content 620 are synchronized in time, the processor 110 would further identify an overlap section 640 in which the first media content 610 and the second media content 620 overlaps in time between a first time stamp T1 and a second time stamp T2.  In other words, the overlap section between the first media content 610 and the second media content 620 would represent the same real life event captured from different perspectives at a proximal same time.  In the present embodiment, the overlap section of the first and second media contents 610, 620 may be identified according to a start time of the second media content 620 and an end time of the first media contents 610……..In the exemplary embodiment illustrated in FIG. 6, the processor 110 would identify a highlight period 650 within the overlap section 640 since media type of the second media content 620 is identified as close-up shot.”, paragraph 0072 teaches “As mentioned above, it may be a tendency of an individual to zoom-in at an object when a moment is considered to be a highlight of the event.  Therefore, the processor 110 would analyze the second media content 720 and identify a frame 721 of the second media content 720 within the overlap section 740 as a highlight point.  Then, the processor 110 would identify a time period having a predetermined duration defined by a third time T3 and a fourth time T4 and centered at a timestamp of the frame 721 of the second media content as a highlight period 750 since the area occupied by the object in the frame 721 of the second media content 720 exceeds a predetermined ratio (e.g. 60%).  Accordingly, the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video.” Wang et al. discloses plurality of second digital media files comprising highlight data (for example, fig. 6, 650, fig. 7, 750) including information identifying a start time and end time (for example, fig. 6, T3, T4) and the one more highlights data temporally overlap with the one another (for example, fig. 6, first media content 620 and second media content 610 overlap at T1 - T2 and highlight portion is T3 –T4). Herein, after selecting first highlight (750 of 720 media content) start time and end time (T3, T4) the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video, wherein second highlight (710 at T3-T4) generated based on the start time and end time of the first highlight (720 at T3-T4). Thus meets claimed highlight by Wang et al. 
Wang et al. fails to disclose said highlight data being stored in a metadata portion of a respective second digital media file.
Galant et al. discloses in paragraph 0058-0059 that “The master highlight list or a collection of lists is a list of one or more segments (or highlights) of the captured activity.  In some embodiments, the individual highlights in the master highlight list include the start time, the end time and/or duration, and one or more score(s).  The scores are assigned by the analyzer process and/or the interpreter process (see description below).  These scores can be used in many different ways, described below.  In some embodiments, the description of the highlight also indicates pointers to media data that is relevant to that highlight (e.g., video, annotation, audio that occurs at the time of the highlight).  There can be many sources of media for one highlight.”, paragraph 0186 teaches “the master highlight list information is embedded in the movie file format container as metadata.”. Herein, Galant et al. teaches the description of the highlight also indicates pointers to media data that is relevant to that highlight (e.g., video, annotation, audio that occurs at the time of the highlight), and moreover, Galant et al. discloses highlight data being stored in a metadata portion.
Claims 8, 11 are rejected for the same reason as discussed in the corresponding paragraph 2-3 above.
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-9, 11, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0015680 by Wang et al.


Regarding claim 1, Wang et al. discloses a method of creating a first digital media file (fig. 11), comprising: 
accessing a plurality of second digital media files, each second digital media file comprising video image data relating to at least the same period of time, and at least one of the second digital media files further comprising highlight data identifying one or more times of interest in the video image data, said highlight data comprising one or more highlights each having a start time and end time with respect to the video image data (in addition to discussion above, fig. 1-2, paragraph 0027-0029, 0064); 
using the start time and end time of a first highlight in a given one of the second digital media files to obtain one or more second highlights in different second digital media files, wherein the one or more second highlights temporally overlap with the first highlight, the obtaining including causing one or more second highlights to be generated in the or each applicable different second digital media file based on the start time and end time of the first highlight; (in addition to discussion above, fig. 6-9, paragraph 0068-0074, 0078, “FIG. 6 is a diagram illustrating a synchronization of the first media content and the second media content on the unified timeline according to one of the exemplary embodiment of the disclosure.  When a first media content 610 and a second media content 620 are synchronized in time, the processor 110 would further identify an overlap section 640 in which the first media content 610 and the second media content 620 overlaps in time between a first time stamp T1 and a second time stamp T2.  In other words, the overlap section between the first media content 610 and the second media content 620 would represent the same real life event captured from different perspectives at a proximal same time.  In the present embodiment, the overlap section of the first and second media contents 610, 620 may be identified according to a start time of the second media content 620 and an end time of the first media contents 610……..In the exemplary embodiment illustrated in FIG. 6, the processor 110 would identify a highlight period 650 within the overlap section 640 since media type of the second media content 620 is identified as close-up shot.”, paragraph 0072 teaches “As mentioned above, it may be a tendency of an individual to zoom-in at an object when a moment is considered to be a highlight of the event.  Therefore, the processor 110 would analyze the second media content 720 and identify a frame 721 of the second media content 720 within the overlap section 740 as a highlight point.  Then, the processor 110 would identify a time period having a predetermined duration defined by a third time T3 and a fourth time T4 and centered at a timestamp of the frame 721 of the second media content as a highlight period 750 since the area occupied by the object in the frame 721 of the second media content 720 exceeds a predetermined ratio (e.g. 60%).  Accordingly, the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video.” Wang et al. discloses plurality of second digital media files comprising highlight data (for example, fig. 6, 650, fig. 7, 750) including information identifying a start time and end time (for example, fig. 6, T3, T4) and the one more highlights data temporally overlap with the one another (for example, fig. 6, first media content 620 and second media content 610 overlap at T1 - T2 and highlight portion is T3 –T4). Herein, after selecting first highlight (750 of 720 media content) start time and end time (T3, T4) the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video, wherein second highlight (710 at T3-T4) generated based on the start time and end time of the first highlight (720 at T3-T4). Thus meets claimed highlight by Wang et al.); 
obtaining a selection of at least one of the first highlight and the one or more second highlights (in addition to discussion above, paragraph 0071-0074); 
obtaining a third media file for each of the one or more selected highlights, each third media file comprising video image data obtained from the respective second digital media file based on the start and end time of the 
creating the first digital media file using at least the one or more third digital media files (in addition to discussion above, fig. 11, paragraph 0078).

Regarding claim 2, Wang et al. discloses the method wherein the video image data in each second digital media file relates to the same event (in addition to discussion above, fig. 1-2, paragraph 0025).

Regarding claim 3, Wang et al. discloses the method wherein each of the second digital media files is obtained from a different source of video image data, optionally a video camera (in addition to discussion above, fig. 1-2, paragraph 0031, 0035).

Regarding claim 5, Wang et al. discloses the method wherein the first highlight and the one or more second highlights that temporally overlap with the first highlight have been generated independently of one another, and the step of obtaining a second highlight using the start time and end time of a first highlight comprises identifying the one or more second highlights using the start time and end time of the first highlight (in addition to discussion above, fig. 6-9, paragraph 0069-0074).

Regarding claim 6, Wang et al. discloses the method wherein the each third media file is obtained by processing video image data from the second media file in a transcoding operation (in addition to discussion above, fig. 3, paragraph 0036).

Regarding claim 7, Wang et al. discloses the method wherein the method is performed by a mobile computing device, such as a mobile phone (in addition to discussion above, fig. 1-2, paragraph 0031, 0034).

Claim 8 is rejected for the same reason as discussed in the corresponding claim 1 above.

Regarding claim 9, Wang et al. discloses the method wherein the editing effect to allow simultaneous viewing of the highlights is viewing of the highlights side-by-side, in a split screen format, or in a picture-within-picture format (in addition to discussion above, fig. 2D, paragraph 0028, 0029).

Regarding claim 11
receiving a selection of at least two highlights from a computing device, wherein the highlights are in different second digital media files, and temporally overlap (fig. 1-2, paragraph 0027-0029, 0064, 0068-0074, 0078); 
receiving a selection of an editing effect to allow combined or simultaneous viewing of the selected highlights from the computing device (fig. 2D); 
identifying, for each of the selected highlights, a second digital media file comprising the video image data corresponding to the highlight (in addition to discussion above, paragraph 0071-0074, 0078); 
transcoding at least the video image data for the selected highlights using the selected editing effect, wherein the video image data is, or is based on, video image data obtained from each of the identified second digital media files based on the start time and end time of the associated selected highlights, the transcoding including causing one or more second highlights to be generated in a respective identified second digital media file based on the start time and end time of the associated selected highlights (in addition to discussion above, fig. 3, paragraph 0036, “FIG. 6 is a diagram illustrating a synchronization of the first media content and the second media content on the unified timeline according to one of the exemplary embodiment of the disclosure.  When a first media content 610 and a second media content 620 are synchronized in time, the processor 110 would further identify an overlap section 640 in which the first media content 610 and the second media content 620 overlaps in time between a first time stamp T1 and a second time stamp T2.  In other words, the overlap section between the first media content 610 and the second media content 620 would represent the same real life event captured from different perspectives at a proximal same time.  In the present embodiment, the overlap section of the first and second media contents 610, 620 may be identified according to a start time of the second media content 620 and an end time of the first media contents 610……..In the exemplary embodiment illustrated in FIG. 6, the processor 110 would identify a highlight period 650 within the overlap section 640 since media type of the second media content 620 is identified as close-up shot.”, paragraph 0072 teaches “As mentioned above, it may be a tendency of an individual to zoom-in at an object when a moment is considered to be a highlight of the event.  Therefore, the processor 110 would analyze the second media content 720 and identify a frame 721 of the second media content 720 within the overlap section 740 as a highlight point.  Then, the processor 110 would identify a time period having a predetermined duration defined by a third time T3 and a fourth time T4 and centered at a timestamp of the frame 721 of the second media content as a highlight period 750 since the area occupied by the object in the frame 721 of the second media content 720 exceeds a predetermined ratio (e.g. 60%).  Accordingly, the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video.” Wang et al. discloses plurality of second digital media files comprising highlight data (for example, fig. 6, 650, fig. 7, 750) including information identifying a start time and end time (for example, fig. 6, T3, T4) and the one more highlights data temporally overlap with the one another (for example, fig. 6, first media content 620 and second media content 610 overlap at T1 - T2 and highlight portion is T3 –T4). Herein, after selecting first highlight (750 of 720 media content) start time and end time (T3, T4) the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video, wherein second highlight (710 at T3-T4) generated based on the start time and end time of the first highlight (720 at T3-T4).); and 
transmitting the first digital media file to the computing device (in addition to discussion above, fig. 3, 11).

Regarding claim 17, the method wherein causing a second highlight to be generated in the or each applicable different second digital media file includes: causing highlight data to be generated for that applicable second digital media file, the highlight data being indicative of a highlight having a start time and an end time with respect to the video image data of that applicable second digital media file (in addition to discussion above, fig. 3, paragraph 0036, “FIG. 6 is a diagram illustrating a synchronization of the first media content and the second media content on the unified timeline according to one of the exemplary embodiment of the disclosure.  When a first media content 610 and a second media content 620 are synchronized in time, the processor 110 would further identify an overlap section 640 in which the first media content 610 and the second media content 620 overlaps in time between a first time stamp T1 and a second time stamp T2.  In other words, the overlap section between the first media content 610 and the second media content 620 would represent the same real life event captured from different perspectives at a proximal same time.  In the present embodiment, the overlap section of the first and second media contents 610, 620 may be identified according to a start time of the second media content 620 and an end time of the first media contents 610……..In the exemplary embodiment illustrated in FIG. 6, the processor 110 would identify a highlight period 650 within the overlap section 640 since media type of the second media content 620 is identified as close-up shot.”, paragraph 0072 teaches “As mentioned above, it may be a tendency of an individual to zoom-in at an object when a moment is considered to be a highlight of the event.  Therefore, the processor 110 would analyze the second media content 720 and identify a frame 721 of the second media content 720 within the overlap section 740 as a highlight point.  Then, the processor 110 would identify a time period having a predetermined duration defined by a third time T3 and a fourth time T4 and centered at a timestamp of the frame 721 of the second media content as a highlight period 750 since the area occupied by the object in the frame 721 of the second media content 720 exceeds a predetermined ratio (e.g. 60%).  Accordingly, the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video.” Wang et al. discloses plurality of second digital media files comprising highlight data (for example, fig. 6, 650, fig. 7, 750) including information identifying a start time and end time (for example, fig. 6, T3, T4) and the one more highlights data temporally overlap with the one another (for example, fig. 6, first media content 620 and second media content 610 overlap at T1 - T2 and highlight portion is T3 –T4). Herein, after selecting first highlight (750 of 720 media content) start time and end time (T3, T4) the processor 110 would select the first media content 710 and the second media content 720 within the highlight period 750 as candidate sources for generating the MPOV video, wherein second highlight (710 at T3-T4) generated based on the start time and end time of the first highlight (720 at T3-T4).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0015680 by Wang et al. in view of US 2016/0225410 by Lee et al.

Regarding claim 10, Wang et al. discloses the editing effect to allow combined viewing of highlights, but fails to disclose the method wherein the editing effect to allow combined viewing of the highlights is an effect which transitions from one highlight to the other highlight and back again.
Lee et al. discloses the method wherein the editing effect to allow combined viewing of the highlights is an effect which transitions from one highlight to the other highlight and back again (fig. 2, 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the editing effect to allow combined viewing of the highlights is an effect which transitions from one highlight to the other highlight and back again, as taught by Lee et al. into the system of Wang et al., because such incorporation would allow more options to a user during viewing of highlights, thus increase user accessibility of the system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0015680 by Wang et al. in view of US 2018/0132006 by Galant et al.
Regarding claim 16, Wang et al. discloses the method wherein said highlight data: includes information identifying the start time and end time with respect to the video image data for each of one or more highlights ((in addition to discussion above, fig. 6-9, paragraph 0068-0074, 0078, “FIG. 6 is a diagram illustrating a synchronization of the first media content and the second media content on the unified timeline according to one of the exemplary embodiment of the disclosure.  When a first media content 610 and a second media content 620 are synchronized in time, the processor 110 would further identify an overlap section 640 in which the first media content 610 and the second media content 620 overlaps in time between a first time stamp T1 and a second time stamp T2.  In other words, the overlap section between the first media content 610 and the second media content 620 would represent the same real life event captured from different perspectives at a proximal same time.  In the present embodiment, the overlap section of the first and second media contents 610, 620 may be identified according to a start time of the second media content 620 and an end time of the first media contents 610……..In the exemplary embodiment illustrated in FIG. 6, the processor 110 would identify a highlight period 650 within the overlap section 640 since media type of the second media content 620 is identified as close-up shot.”,), but fails to disclose the method wherein said highlight data: is stored in a metadata portion of a respective second digital media file.
	Galant et al. discloses said highlight data: is stored in a metadata portion of a respective second digital media file (paragraph 0058-0059 teaches “The master highlight list or a collection of lists is a list of one or more segments (or highlights) of the captured activity……”, paragraph 0186 teaches “the master highlight list information is embedded in the movie file format container as metadata. In one embodiment, the MHL includes the start time, end time, rough cut file location, and display parameters (include/exclude, relative position, etc.) for every highlight in the movie..”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include said highlight data: is stored in a metadata portion of a respective second digital media file, as taught by Galant et al. into the system of Wang et al., because such incorporation would allow user to search information in metadata quickly and faster, thus increase user accessibility of the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NIGAR CHOWDHURY/           Primary Examiner, Art Unit 2484